United States Court of Appeals
                                                                                       Fifth Circuit
                                                                                     F I L E D
                    IN THE UNITED STATES COURT OF APPEALS
                                                                                      May 15, 2007
                                 FOR THE FIFTH CIRCUIT                           Charles R. Fulbruge III
                                                                                         Clerk
                                 _______________________

                                       No. 06-60255
                                 _______________________


               JACK KOEGEL; WILLIAM FIELDS,

                                                            Plaintiffs-Appellants,

                                             versus

               BAUGUR GROUP, HF; JON ASGEIR JOHANNESSON;
               JOHANNES JONSSON; JOHN DOES,

                                                            Defendants-Appellees.

            __________________________________________________________

                        Appeal from the United States District Court
                          for the Southern District of Mississippi
                           (USDC No. 3:04-CV-29-HTW-JCS)
            __________________________________________________________


Before REAVLEY, GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

       Jack Koegel and William Fields appeal the district court’s dismissal for want of

personal jurisdiction of their lawsuit against an Icelandic business entity, Bauger Group, HF


       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.

                                                1
(“Bauger”), and several individual Icelanders. We affirm for the following reasons:

      1.     The only claim before us is fraud based on misrepresentations that Bauger and

             its employees allegedly made to induce Koegel and Fields to take part in the

             Bonus Stores business venture. The district court found that it had personal

             jurisdiction over Koegel’s fraud claim for alleged misrepresentations that

             occurred after he had moved to Mississippi, but the plaintiffs-appellants

             voluntarily dismissed that claim. And the plaintiffs-appellants have not

             appealed the district court’s dismissal of their contract claims.

      2.     No part of the alleged tort that is before us occurred in Mississippi, so the tort

             prong of Mississippi's long-arm statute, Miss. Code Ann. § 13-3-57, provides

             no basis for personal jurisdiction. In determining the site of an injury for

             jurisdictional purposes, we distinguish the actual injury from “its resultant

             consequences, such as . . . economic effects or other collateral consequences

             that often stem from the actual injury.” Jobe v. ATR Mktg., Inc., 87 F.3d 751,

             753 (5th Cir. 1996) (interpreting Mississippi law). We have recognized that

             “such collateral consequences may be far-reaching[,] particularly in a

             commercial tort situation [,]” and they do not confer jurisdiction where they

             occur. Id. The law of Mississippi is that “ ‘not every spoken untruth is

             actionable as a fraud. It is only if that untruth was designed to, and did, in

             fact, induce the hearer to change his position in justifiable reliance on the

             untruth that it becomes potentially actionable.’ ” Lacy v. Morrison, 906 So.

                                             2
            2d 126, 130 (Miss. Ct. App. 2004) (quoting McGee v. Swarek, 733 So. 2d 308,

            312 (Miss. Ct. App. 1998)). So, under Mississippi law and our opinion in

            Jobe, the actionable injury in this case must be the plaintiffs-appellants’

            change of position, if any, in justifiable reliance on the representations that

            Baugur made. Koegel’s detrimental reliance is clear: he terminated his

            employment with the New Jersey retailer. But that injury did not occur in

            Mississippi. And Fields has not alleged how he suffered any tortious injury

            in Mississippi.

    3.      Because Mississippi’s long-arm statute does not provide a jurisdictional base,

            we do not conduct a minimum-contacts analysis.



AFFIRMED.




                                           3